Citation Nr: 0634036	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  04-05 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right knee 
disability.

4.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a fractured nose.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from August 1970 to August 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2002 and January 2004 rating 
determinations of the Houston, Texas, Department of Veterans 
Affairs (VA) Regional Office (RO).  The veteran appeared at a 
hearing before the undersigned at the RO in May 2006.  

The issue of entitlement to an evaluation in excess of 10 
percent for residuals of a fractured nose is remanded to the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


FINDINGS OF FACT

1.  The veteran does not currently have hearing loss 
disability of either ear.

2.  Any current tinnitus is not of service origin.  

3.  The veteran does not currently have a right knee 
disability of service origin.   


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service and a sensorineural hearing loss may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1112, 1113 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2006).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.

3.  A right knee disability was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

September 2002 and April 2006 VCAA letters informed the 
veteran of the information and evidence necessary to 
substantiate the claim.  The VCAA letters also told the 
veteran what types of evidence VA would undertake to obtain 
and what evidence the veteran was responsible for obtaining.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The September 2002 and April 2006 letters notified the 
veteran of the need to submit any pertinent medical or 
service medical records in his possession.

The United States Court of Appeals for Veterans Claims 
(Court) has also held, that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here some of the notice was provided after the 
initial denial, but the deficiency in the timing of the 
notice was remedied by readjudication of the claim after 
provision of the notice.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. April 5, 2006). 

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
and he was also provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disabilities on appeal in April 2006.  Even if the 
April 2006 notice was deemed to be inadequate on these latter 
two elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  As the 
Board concludes below that the preponderance of the evidence 
is against the claims, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

Furthermore, there has been compliance with the assistance 
requirements of the VCAA.  All available service medical, VA, 
and private treatment records have been obtained.  The 
veteran was afforded necessary VA examinations.

Further efforts to assist the veteran in the development of 
his claim are not reasonably likely to assist in 
substantiating his claim.

Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition to the above, the pertinent laws and regulations 
provide that sensorineural hearing loss will be presumed to 
have been incurred in service if it had become manifest to a 
degree of ten percent or more within one year of the 
veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).


Hearing Loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The 
Court, in Hensley v. Brown, 5 Vet. App. 155 (1993), indicated 
that 38 C.F.R. § 3.385 does not preclude service connection 
for a current hearing disability where hearing was within 
normal limits on audiometric testing at separation from 
service if there is sufficient evidence to demonstrate a 
relationship between the veteran's service and his current 
disability.  The Board notes that the Court's directives in 
Hensley are consistent with 38 C.F.R. § 3.303(d) which 
provides that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R.§ 3.303(d).

In January 2004, the veteran was afforded a VA audiological 
evaluation.  At the time of the examination, the veteran 
denied having had any ear infections or ear surgery.  He also 
denied having had a severe head injury.  During his time in 
service, the veteran reported exposure to noise around ground 
power units and jet engines.  He also indicated that he had 
been a warehouseman and that he had had noise exposure to 
forklifts.  The veteran further noted having occasional dizzy 
spells where he felt like he was spinning.  The examiner 
noted a history of tinnitus since 1976.  He indicated that 
the veteran said that the tinnitus came on after he did some 
boxing for the Air Force boxing team.   

Testing revealed pure tone thresholds, in decibels, of 10, 
10, 15, 25, and 25, for the right ear, and 5, 10, 10, 15, and 
15, for the left ear, at 500, 1000 , 2000, 3000, and 4000 
Hertz.  Speech audiometry revealed speech recognition ability 
of 94 percent in the right ear and of 94 percent in the left 
ear.

The examiner concluded that the veteran's hearing was within 
normal limits.  

At the May 2006 hearing, the veteran testified that he boxed 
while in service.  While boxing he was struck close to both 
his right and left ear.  The veteran also noted ringing in 
his ears after sparring.  He stated that he still had ringing 
in his ears.  

As the foregoing should make clear, the veteran has not been 
found to have hearing loss as defined in 38 C.F.R. § 3.385.  
In the absence of competent evidence of hearing loss as 
defined in 38 C.F.R. § 3.385, the element of a current 
disability is not satisfied.

In the absence of current disability, the evidence is against 
the claim of service connection for bilateral hearing loss.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).  
Therefore, the Board must conclude that bilateral hearing 
loss was not incurred in or aggravated by service.  
38 U.S.C.A. § 5107(b).

Tinnitus

A review of the veteran's service medical records reveals 
that there were no complaints or findings of tinnitus 
reported.  At the time of the veteran's August 1974 service 
separation examination, normal findings were reported for the 
ears.  On his August 1974 service separation report of 
medical history, the veteran checked the "no" box when 
asked if he had or had ever had ear trouble or hearing loss.  

At the time of an April 1988 reserve examination, normal 
findings were again reported for the veteran's ears.  On his 
August 1988 report of medical history, the veteran checked 
the "no" box when asked if he had or had ever had ear, 
nose, or throat trouble, or hearing loss.  While the veteran 
did check the box indicating that he was having ear, nose, or 
throat trouble on a November 1994 report of medical history, 
at the time of a March 2000 examination, normal findings were 
reported for the ears and the veteran checked the "no" box 
when asked if he had or had had hearing loss.  The veteran 
also did not report having tinnitus or ringing in his ears in 
the summary section of the report.  

In July 2002, the veteran requested service connection for 
tinnitus.

As noted above, the January 2004 VA examiner indicated that 
the veteran had said that the tinnitus came on after he did 
some boxing for the Air Force boxing team.  The examiner 
noted a history of tinnitus since 1976.  The examiner 
indicated that the veteran had periodic bilateral tinnitus.  
The examiner stated that he had reviewed the file and that it 
was his opinion that the veteran's tinnitus was not related 
to his military service.  

The record clearly documents current bilateral periodic 
tinnitus.  The veteran is also competent to report ringing in 
his ears in service and a continuity of symptomatology since.  
However, his recent statements in this regard are 
contradicted by his affirmative reports at the time that he 
was having no ear problems.  Further, the only competent 
opinion on the relationship between the current tinnitus and 
service is against the claim. 

Because he is a lay person, the veteran's statements and 
testimony relating his current tinnitus to his period of 
service do not constitute competent evidence on this 
question.  Moray v. Brown, 5 Vet. App. 211 (1993); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  

In the absence of evidence linking current tinnitus to 
service, the preponderance of the evidence is against the 
claim; therefore, reasonable doubt does not arise and the 
claim is denied.  38 U.S.C.A. § 5107(b) (West 2002).

Right Knee

The veteran's service medical records reveal no complaints or 
findings of a right knee disorder in service.  At the time of 
the veteran's August 1974 service separation examination, 
normal findings were reported for the lower extremities.  On 
his August 1974 service separation report of medical history, 
the veteran checked the "no" box when asked if he had or 
had ever had a trick or locked knee.  He also checked the 
"no" box when asked if he had arthritis, rheumatism, or 
bursitis, or bone joint, or other deformity.  

Normal findings for the lower extremities were again reported 
at the time of April 1988 and March 2000 physical 
examinations.  On his April 1988, November 1994, and March 
2000 reports of medical history, the veteran again checked 
the "no" boxes when asked if he had or had ever had a 
tricked or locked knee; arthritis, rheumatism or bursitis; or 
bone, joint, or other deformity.  

The veteran requested service connection for a right knee 
disorder in July 2002.

At a July 2003 VA examination, the veteran reported that he 
boxed while in the Air Force.  He stated that he sustained no 
specific injury to the knee while in service.  The veteran 
did have a history of some gradual soreness in the knee.  He 
never went to the dispensary and never saw an orthopedic 
surgeon.  He also reported never receiving an injection.  

The examiner noted that a review of the claims folder made no 
mention of a knee problem except for a mild abrasion after an 
assault with no follow-up.  The veteran indicated that he 
started having some problems with his knee about three years 
ago.  He reported that he had a two level house and that 
going up and down stairs started giving him soreness.  He 
indicated that a family practice had put him on some anti-
inflammatory medication.  The veteran stated that he was not 
currently taking any medication and that he had never been 
referred to an orthopedic surgeon, had an MRI, or any 
surgery.  The veteran reported having odd jobs after service 
and then working in supply where he was currently employed.  

Physical examination revealed range of motion from 0 to 140 
degrees with no effusion or instability.  There was a minimal 
amount of anterior lateral joint line tenderness with 
negative McMurray and Apley testing.  

X-rays of the knee showed a very minimal amount of medial 
narrowing; however, he had no degenerative changes. The 
examiner stated that the veteran had a normal x-ray and a 
normal examination.  There was no pathology for the right 
knee.  The examiner rendered a diagnosis of normal evaluation 
of the right knee; likely as not that the minor soreness he 
was having was arthralgia that was unrelated to any service-
related injury.  

At his May 2006 hearing, the veteran testified that he began 
to experience pain in his knee while in service.  He reported 
that he had a trainer and did not go to the doctor.  He 
stated that he had had difficulty kneeling and squatting over 
the years.  He believed that his current knee problem was 
probably related to jumping rope in service while training to 
box.   

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110; 
see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that 
the VA's and the United States Court of Appeals for Veterans 
Claims interpretation of section 1110 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); See also, Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The only currently identified knee condition is arthralgia, 
which is simply pain of a joint.  Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991) citing Dorland's Illustrated 
Medical Dictionary 147 (27th ed. 1985).  Pain cannot be 
compensable in the absence of an in-service disease or injury 
to which the pain can be connected by medical evidence.  Such 
a "pain alone" claim must fail when there is no sufficient 
showing that pain derives from an in-service disease or 
injury.  Sanchez-Benitez v. Principi, 259 F.3d (Fed. Cir. 
2001).

While the veteran was found to have right knee arthralgia at 
the time of his July 2003 VA examination, the examiner stated 
that the veteran had a normal examination and normal X-rays.  

Even if arthralgia could be considered a current disability, 
the examiner found that it was not related to any service 
injury.  As a lay person the veteran is not competent to give 
an opinion as to the cause of any current knee disability.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Notwithstanding the veteran's recent testimony suggesting a 
continuity of symptomatology, the only competent opinion is 
against a link between a current disability and service.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.

ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  

Service connection for a right knee disability is denied.  


REMAND

At his May 2006 hearing, the veteran testified that his nose 
condition had worsened over the course of the past year.  He 
stated that he was being scheduled for an additional VA 
examination at the Audie Murphy VA Medical Center as a result 
of this.  VA is obliged to afford a veteran contemporaneous 
examination where there is evidence of an increase in the 
severity of the disability.  VAOPGCPREC 11-95 (1995). The 
veteran is competent to provide an opinion that his 
disabilities have worsened.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).

The Board further notes under Bell v. Derwinski, 2 Vet. App. 
611 (1992), VA is deemed to have constructive knowledge of 
certain documents which are generated by VA agents or 
employees.  Id. at 612-13.  If those documents predate a 
Board decision on appeal, are within VA's control, and could 
reasonably be expected to be part of the record, then "such 
documents are, in contemplation of law, before the Secretary 
and the Board and should be included in the record."  Id. at 
613.  If such material could be determinative of the claim, a 
remand for readjudication is in order.  Dunn v. West, 11 Vet. 
App. 462, 466 (1998).

Accordingly, this matter is remanded for the following:

1. The RO or AMC should obtain copies of 
all records of the veteran's treatment 
for residuals of a nose fracture from the 
Audie Murphy VAMC from 2005 to the 
present.

2.  The veteran should be scheduled for a 
VA examination to determine the severity 
of his service-connected residuals of a 
nose fracture.  All necessary tests and 
studies should be performed and all 
findings should be reported in detail.  
The claims folder should be made 
available to the VA examiner for review.

The examiner is requested to answer the 
following question:  Does the veteran 
currently have 50 percent obstruction of 
the nasal passage on both sides or 
complete obstruction on one side?

3.  After completion of the above, if the 
claim is not fully granted, issue a 
supplemental statement of the case before 
returning the case to the Board if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


